UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-7967



TOBIN J. JONES,

                                                Petitioner - Appellant,

          versus


GENE   JOHNSON,    Director,     Department     of
Corrections,

                                                 Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  David G. Lowe, Magistrate
Judge. (CA-03-466-3)


Submitted:   July 29, 2005                    Decided:   October 5, 2005


Before KING and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


Barbara Lynn Hartung, Richmond, Virginia, for Appellant. Virginia
Bidwell Theisen, OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

              Tobin   J.   Jones   appeals   the   district    court’s   orders

denying relief on his petition filed under 28 U.S.C. § 2254 (2000).

Jones alleged the following claims:

       (1)    The magistrate judge applied the wrong standard of
              review when he held a hearing on Jones’s claim that
              he received ineffective assistance of counsel when
              counsel did not pursue a “not guilty by reason of
              insanity” defense;

       (2)    Defense counsel was ineffective when he withdrew
              notice of a “not guilty by reason of insanity”
              defense and proceeded to a jury trial;

       (3)    Defense counsel was ineffective in preparing for or
              countering trial testimony from a jail house
              informant that Jones confessed;

       (4)    The prosecution violated Brady v. Maryland, 373
              U.S. 83 (1963), when it failed to disclose Jones’s
              confession to the expert who evaluated Jones’s
              sanity.

By order, we granted a certificate of appealability as to Claims

(1),   (2),    and    (4).     The   Respondent     has    filed   an   informal

preliminary brief as to those claims, and Jones has filed a reply

brief.

              After reviewing the parties’ filings and the record on

appeal, we conclude Claim (1) is meritless, and we affirm the

magistrate judge’s actions as to that claim.              As for Claims (2) and

(4), we affirm the magistrate judge’s disposition of those claims

based upon the reasoning of the magistrate judge.                   We deny a

certificate of appealability and dismiss as to Claim (3) based upon

the reasoning of the magistrate judge.             See Jones v. Johnson, No.

                                     - 2 -
CA-03-466-3 (E.D. Va. Nov. 8, 2004).               We dispense with oral

argument   because   the   facts   and     legal   issues   are   adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                        AFFIRMED IN PART;
                                                        DISMISSED IN PART




                                   - 3 -